Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 2/16/2021, overcomes the rejections of record. However, examiner made new restriction related approach in this office action.  Therefore, the following action is made as non-Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

3.	Applicant's election with traverse of Group I claims 1, 2, 7-8, 10-15, 21 -24, 26, and 27 and 29-31  in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the ground(s) that and CPC symbol is not proper.  This is found persuasive and examiner has made new restriction related approach in this office action.  The requirement is still deemed proper and is therefore made FINAL.

4.	Claim 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.


Election/Restriction
5.    Restriction to one of the following inventions is required under 35 U.S.C. 121:

6.    Group I: Claims  1, 2, 7-8, 10-15, 21, 27, 29-31  drawn to “A pourable tres leches food composition” classified in A23C9/154.

7.    Group II: Claim 28, drawn to “A process to make a pourable tres leches formulation”, classified in A23C9/156.

8.    The inventions are distinct, each from the other because of the following reasons:

9.    Inventions group II and group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process can be used by using milk as milk gel with the combination of starch and other ingredients like stabilizers etc. to make milk biscuit (or other than milk gel product) or non-dairy dessert also.

10.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

11.    The inventions have acquired a separate status in the art:
a)    In view of their different classification;
b)    Due to their recognized divergent subject matter;
c)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d)    The prior art applicable to one invention would not likely be applicable to another invention;
e)    The inventions are likely to raise different non-prior art issues under
35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


12.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

13.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 

14.    Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

15.    The examiner has required restriction between product and process
claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

16.    Applicant is reminded that upon the cancellation of claims to a nonelected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor ship must be 

17.    In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP §804.01.
It is to be noted that as the elected prior claims in the prior prosecution belong to group I,  “product claim”, therefore, examiner has considered election of product claims 1, 2, 7-8, 10-15, 21, 27, 29-31 as filed on 2/16/2021 and last withdrawn claim 28 status is maintained. 





Status of the application

19.    Claims 1, 2, 7-8, 10-15, 18, 19, 21, 27, 28 and 29-31 are pending in this application.
Claims 18, 19, 28 have been withdrawn.
Claims 29-31 are new. 
Claims 1, 2, 7-8, 10-15, 21, 27, 29-31 have been rejected.

Claim Rejections - 35 U$C § 103
20.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationalesupporting the rejection, would be the same under either status.

21.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


22.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.    Claims 1, 2, 7, 8, 10-13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view
of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and (additionally) and further in view of Joseph et al. US 2005/0025872.


Regarding whole milk, Klemaszewski et al. discloses that whole milk has 87% moisture and 13% solids and solid comprises 3.7% fat and 9% non-fat milk solids ([0046]). Klemaszewski also discloses modified starch at higher limit of 10% by weight ([0030]) can be combined to milk ([0029]) to make the dairy product.
If we consider examples e.g. example 7, it is to be noted that in examples, e.g. example 7, Klemaszewski does not mention the use of whole milk and therefore, non fat dry milk etc. are used. However, the composition can also be made by mixing modified starch plus whole milk (at least in [0029], [0030]). Therefore, Klemaszewski et al. is broad disclosure and considering the disclosed portion of [0029], [0030], it can be interpreted as, the composition can be made by mixing modified starch plus whole milk (at least in [0029], [0030]) and as whole milk has non fat dry milk, no additional nonfat dry milk is needed in addition to whole milk, therefore, it meets meets that nonfat dry milk can be optional in claims 1, 27.
It is also to be noted that Klemaszewski et al. discloses that the amount of modified starch can be up to10% by weight (at least in [0030]) and if we 
Klemaszewski et al. also discloses that the composition comprising modified starch makes gel structure during processing to make the dessert that is milk dairy product (at least in [0059]). It is to be noted that Klemaszewski discloses that whole milk has 3.7% fat and 9% non-fat milk solids ([0046]). However, as the amended claim recites whole milk plus cream plus 0-1.1 % by weight non-fat dry milk, therefore, the amended claim is interpreted as the ingredients are additionally added in addition to the amount of non-fat milk solid from ‘whole milk’.
It is understood that the cream is yellowish part of the milk and it includes condensed milk also as is also evidenced by applicants own specification (in PGPUB [0043]).
However, Klemaszewski is silent about
(i)    ‘Cream’ as the source of fat as claimed in amended claim 1
(ii)    Stabilizer and its claimed amount
(iii)    Tres leches dessert
(iv)    The claimed characteristics modified starch which recites in the amended claim limitation of claim 1 and it is “wherein the hydrated modified food starch gel contains stabilized, meltable, hydrophilic, starch derived amylose and amylopectin host molecules capable of forming guest/host complexes with hydrophobic compounds, and sufficient stabilized amylose molecules in a helical configuration to render the gel thermo-reversible” and

With respect to (i) and (ii), Robert et al. discloses that the source of fat is preferably from dairy origin e.g. butterfat which include cream in an amount from 1 -15% by weight ([0012]).
Robert et al. also discloses that additional stabilizers can also be included e.g. also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt. % ([0013], [0014]) in such a composition in order to stabilize the final product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the modified starch containing whole milk dairy composition of Klemaszewski ([0046], [0056], [0086]) by including the teaching of Robert to include cream source as butterfat as preferred dairy fat source into dairy-based ‘tres leches’ dessert composition ([0010]) having whole milk in varying amounts including the amount of about 45-70% by weight (at least in example 4, 4059/8995x100= about 45% and in  Example 6 e.g. 6741/8899=0.70x100= about70% by weight, therefore, 45%-70% by weight ) to make desired dairy based ‘tres leches’ dessert.
With respect to (iii), Robert et al. discloses that the dairy-based dessert can be tres leches cake also ([0010], [0016]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the modified starch containing whole milk dairy composition of Klemaszewski ([0046], [0056], and [0086]) by including the teaching of Robert et al. to make dairy product which includes a cake type dessert 
With respect to (iv), it is to be noted that the primary prior art by Klemaszewski et al. teaches modified starch gel containing dairy composition (at least in examples e.g. Ex 7, [0029], [0059]), and because modified Klemaszewski et al. meets the amount of the claimed components of claim 1, it is the inherent property of the hydrated modified food starch gel to have the physical characteristics of starch derived amylose and amylopectin host molecules capable of forming guest/host complexes with hydrophobic compound as claimed in claim 1.
However, (additionally), Nickel et al. is used who discloses the production of hydrophilic host hydrated, meltable, thermos-reversible host ([0104]) characteristics molecule capable of interacting and make complex with hydrophobic guest molecule termed as host/guest” chemistry ([0003], [0119]) and guest/host technology encourages the formation of water-soluble helical complexes ([0058]) to meet amended claim 1. Nickel et al. also discloses that host molecule is made by engineering the configuration of amylase from starch molecule in order to make stabilized helical, molecular amylose tube (from starch ) and attached to guest molecule which can be fatty acid and is complexed in away ([0085]) which provides stabilization of the composition e.g. emulsion composition etc. , extending mouthfeel and reducing fat requirement ([0082]-[0086]) so that ‘modified starch gel as host provides stabilized complex ([0083]), therefore, ‘modified starch gel’ serves as stabilizer in the composition. 
	Nickel et al. also discloses that the foundation of the guest/host technology of the disclosed invention is the uniform chemical and enzymatic modification of amylose and 
Nickel et al. also discloses that acetyl group mediated modification of starch is made to stabilize the amylose molecule in a helical configuration ([0102]) and to protect overly digestion by enzyme hydrolysis ([0109]) and this is achieved with the acetyl group substitution and having degree of substitution of acetyl group can be 0.05 to 0.8 (ds) ([0109], [0120]). Therefore, acetyl group mediated modification of starch can provide this function as modified starch.
Nickel et al. discloses that an aggressive acid hydrolysis is avoided because of the shortening of the amylose chain and removal of substituted acetyl group at low ph. ([0094]). However, uniform chemical and enzymatic modification can be performed ([0095]). Nickel et al. also discloses that primarily esterification and enzymatic hydrolysis carried out at and within the above/below neutral pH without the Therefore, it is interpreted from the combined disclosure in paragraphs [0094], [0095] as disclosed by Nickel et al. that the aggressive acid treatment is avoided ([0094]) in order to maintain the hosting ability from overly hydrolysis reaction ([0109]) and therefore, “stabilized amylose has not been shortened”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewskiet al. by including the 
With respect to (v), regarding the amount of the modified food starch gel, Klemaszewski et al. discloses in one dessert pudding (specific food) can be with relatively firm gel because of starch ([0059]). However, more specifically, Klemaszewski et al. does not specifically mention “modified food starch gel” in such a composition. Euverink et al. discloses that the enzyme treated potato starch can be converted to thermoreversible gel and is applicable to make gel forming substance with a minimum amount of 3% by weight (at least in [0017], Examples 6, 7), however can be used in an amount of 3% or more (i.e. at least 3% by weight) in a foodstuff composition (in claims 1 -8).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Euverink et al. to add enzyme modified starch gel in an amount of at least 3% by weight of the enzymatically modified gel in the foodstuff composition as disclosed by Euverink et al. ([0017]) in order to have an effective gel formation in the final product.

Cale et al. discloses that trisodium citrate is used in such a dessert composition in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer ([0027]) and trisodium citrate can be in an amount from 0.5 to 1.0 % by weight (0031]), sodium chloride 0.5 to 1.0% by weight ([0032]) and it can include disodium phosphate, tri-sodium citrate in a milk containing product  where cow’s milk is a starting dairy product  also to serve as buffer salt ([0042]). It is to be noted that in phosphate buffer, phosphate salt is used ([0058]) and it includes mono and disodium phosphate and phosphate buffer is used in such a composition ([0058]). 
(Additionally), Joseph et al. discloses that such a composition can include citrates, phosphates, etc. in order to serve as buffer, preservative etc. ([0047]).
It is to be noted that the total amount of salt is 0.18% by weight can be present in such a composition ([0047], at least in Table 2) which is the claimed sum amount of two salts sodium citrate and sodium phosphate.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Cale et al. in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer ([0027]) and serves as buffer e.g. phosphate buffer, phosphate salt is used ([0058]) and it includes mono and disodium phosphate and phosphate buffer is used in such a composition ([0058]) and these salts serves as 
It is to be noted that the total amount of salt is 0.18% by weight can be present in such a composition as disclosed by Joseph et al. ([0047], at least in Table 2) which is the claimed sum amount of two salts sodium citrate and sodium phosphate. However, Joseph et al. is silent about specific amount of individual salt as claimed in claim 31.
It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the individual amounts based on the desired purpose to  use preservative effect, flavorants and/or buffering agent  ([0047]).
Therefore, it is considered as result effective variable.
 Absent showing of unexpected results, the specific amount of sodium citrate and potassium phosphate are not considered to confer patentability to the claims. As the salts can be used for preservative effect, flavorants and/or buffering agent ([0047]). etc. therefore, the amount are variables that can be modified, among others, by adjusting the amount of individual components, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of individual flavor in Klemaszewski et al. in view of Robert et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. flavorings, preservatives and/or buffering action, salty taste, mouthfeel etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim 

25.	 Regarding claim 2, Klemaszewski do not specifically mention solid content of claim 2.
Nickel et al. discloses solid content can be 1 to 40% ([0123]) and in one example, it is 20% solid modified starch solution (at least in [0078]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Nickel et al. in order to have the solid content 10-50% ([0078]) in order to have desired viscosity ([0078]) depending on its desired application ([0123]).

26.    Regarding claim 7, Robert et al. discloses that stabilizers also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt. % ([0013], [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



28.    Regarding claim 10, Klemaszewski et al. discloses 0-20% sucrose (at least in example 7). Robert et al. discloses that the amount of sweetener is 10-25 wt. %
([0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

29.    Regarding claim 11, Robert et al. discloses that the sugar can be liquid sugar also ([ex 6 liquid sugar is liquid sucrose).

30.    Regarding claims 12, 13, Robert et al. discloses that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % ([0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1 976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Klemaszewski  et al. to include specific .

31.    Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 as applied to claim 1 and further in view of Myers et al. US 2011/0129584.

32.    Regarding claims 14, 15, modified Klemaszewski discloses that the colorants can be in the composition ([0019]) and it can include annatto, caramel also (in Examples).
However, they are silent about the combinations of color and their amounts as claimed in claim 14, 15.
Myers et al. discloses that the combinations of color from titanium di oxide, annatto, and caramel can be used together and individually in an amount of at least about 1.0% by weight in the food composition ([0033]) including dessert ([0037]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include these three colors in combination or individually in the disclosed amount to meet claimed amount in order to have desired final color of the food product.

33.    Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over over  Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 7 and further in view of Tuason et al. USPN 4980193 in view of Clark et al. US 6242035 and in view of evidence given by NPL modified cellulose (Total 27 pages)

34.	 Regarding claim 21, Klemaszewski in view of Robert et al. (and in view of other secondary refs) discloses that stabilizers also include carrageenan, modified cellulose, carboxymethyl cellulose (CMC) etc. in an amount from 0.1-0.20 wt.% ([0013], [0014] of Robert et al.).
Klemaszewski in view of Robert et al. (and in view of other secondary refs) are silent about the stabilizer comprises carboxymethyl cellulose (CMC), methyl cellulose (MC) and maltodextrin.
As discussed above, Robert et al. discloses modified cellulose ([0013], [0014]). It is known and as evidenced by evidentiary prior art by NPL modified cellulose that both the methylcellulose (MC) and hydroxymethylcellulose are modified cellulose (at least in first paragraph of page 1). Therefore, modified cellulose of Robert et al. (at least in [0013], [0014]) can include methyl cellulose and hydroxymethyl cellulose.
However, they are silent about the motivation to use both MC and CMC together. Clark et al. discloses that gums are primarily used to thicken or gel water and while CMC serves only as thickener while methylcellulose is additionally a gelling agent (at least in col 1 lines 32-36; even if it is background section, it is the disclosure and it is 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert US 2005/0153046 (and secy refs) to include modified cellulose as two types CMC and MC together in order to have CMC only as thickener while methylcellulose is additionally a gelling agent (at least in col 1 lines 32-36) in the composition.
However, they are silent about maltodextrin of claim 21. Tuason et al. has been used to address the amount of additional stabilizers because if additional more than one stabilizers are used (with motivation), then it meets claimed amount of additional stabilizer as claimed in claims 8, 21.
Tuason et al. discloses that carboxymethyl cellulose which is microcrystalline cellulose and maltodextrin as non-thickening water soluble diluent, in combination, can be additionally used in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6) and the amount can be 0.5-3.0 % by weight (col 3 lines 10-15)  in the beverage food product. It is to be noted that Tuason et al. also discloses the composition with minor amount of starch is needed (at least in Abstract). Therefore, it is proper secondary prior art to modify Klemaszewski et al. because Klemaszewski et al. also discloses that starch may be used as viscosifying agent in combination with modified starch (at least in Example 7 of Klemaszewski et al. e.g. native and/or modified starch, in [0059] etc.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et 

35.	Therefore, one of ordinary skill in the art can include three of these stabilizers together at the disclosed amount for individual as disclosed by Robert et al. ([0014]) which will be within the claimed range amount of claim 1 also.

36.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 1 and further in view of Hortsman et al. US 2007/0110869 in view of Hussein et al. (USPN 6197362)  and in view of Mingione et al. USPN 5478587 and in view of Valdes et al. USPN 5019414 in view of Miller et al. USPN 5385688 in view of Tuason et al. USPN 4980193  in view of evidence given by NPL modified cellulose.

37.	Regarding claim 29, Klemaszewski discloses 0-20% sucrose (at least in example 7).
 Klemaszewski is silent about the combinations of two sweeteners in the composition.
Robert et al. discloses that the amount of sweetener is 10-25 wt. % and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) and sucrose can be liquid sucrose also (at least in examples 1,2 etc.).  
Horstman et al. discloses that corn syrup solid is the substitution of part of the sugar ([0093]) and can be used as desired including in an amount from 4-8 % by weight (at least in claim 3) in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses that the amount of sweetener is 10-25 wt.% and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) that corn syrup solid can be used in combination with sugar in order to substitute sugar in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
Regarding flavorings, Klemaszewski discloses that flavorings can be added in such a composition ([0034], [0058], [0059]). 
Robert et al. discloses that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % ([0015]) and each can be 0.07% by weight ([0021], [0022]) 
However, Klemaszewski in view of Robert et al. is silent about the specific amounts of the third flavor  as claimed in claim 29.
Hussein et al. discloses that the flavoring agent can also include vanilla, fruit as fruit flavor in an amount of 0.1 to 2.0% by weight ( col 2 lines 16-20) in Tres lechs composition (col 1 lines 20).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include two flavors from Robert et al. to provide the desired combined flavors and third flavor from Hussein et al. as fruit flavor of desired choice as per customer’s need. 
Regarding Maltodextrin, Robert discloses maltodextrin can be used. However, it is not specifically disclosed that the addition of maltodextrin can be added in combination with one or more sugars in the composition. 
Mingione et al. discloses that maltodextrin can be used  as filler in sucrose plus corn syrup solid  containing composition in order to balance the sweetness and maltodextrin can be used as filler (col 4 lines 14-36) in an amount of about 2.5% (in claims 1c and 4). 
(Additionally), Tuason et al. also discloses that maltodextrin, can be additionally used as stabilizer in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6) and the amount can be 0.5-3.0 % by weight (col 3 lines 10-15)  in the beverage food product.

Regarding Celluloses, Klemaszewski et al. is silent about the individual amounts of modified cellulose, cellulose gum and carrageenan in such a composition. 
Robert et al. discloses that additional stabilizers can also be included e.g. also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt.% ([0013], [0014]) and it can be preferred carrageenan and CMC ([0014])  in such a composition in order to stabilize the final product.
Valdes et al. discloses  that CMC sodium is cellulose gum CMC which is polysaccharide gum ( col 3 lines 62-65, col 5 lines 50-55, col 7 lines 53-60) and Cellulose gum (CMC) can be combined with carrageenan to provide firmness by CMC (  col 8 lines 60-67 ) and carrageenan provides an increase in viscosity ( at least in Abstract  ) and carrageenan can be 0.2 to 2.25% by weight (col 9 lines 1-5) and carrageenan is 1/4th to 3/4th of cellulose gum (i.e. CMC)  (col 8 lines 60-65). 
However, the amounts can vary depending on the degree of firmness and the thickening  to be desired which is optimizable and it is within the skill of one of ordinary skill in the art to optimize it.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include three components from Robert et al. to provide stabilized final product and Valdes et al. 
Regarding third cellulose, modified cellulose, Robert et al. discloses modified cellulose ([0013], [0014]). It is known and as evidenced by evidentiary prior art by NPL modified cellulose that the methylcellulose (MC) is also modified cellulose (at least in first paragraph of page 1). Therefore, modified cellulose of Robert et al. (at least in [0013], [0014]) can include methyl cellulose and hydroxymethyl cellulose.
However, they are silent about the motivation to use both MC and CMC together.
 Miller et al. discloses that methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent( col 4 lines 45-55). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert et al. to include the teaching of Miller et al. to add methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent( col 4 lines 45-55).
However, the amounts of these three cellulose gum, CMC, carrageenan can vary depending on the degree of firmness and the thickening  to be desired which is optimizable and it is within the skill of one of ordinary skill in the art to optimize it.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of cellulose gum, CMC, carrageenan in  Klemaszewski et al to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired firmness and thickening of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been 
Regarding two colors, Klemaszewski discloses that the colorants can be in the composition ([0011]) and it can include annatto, caramel also (in Examples).
Robert discloses two colors annatto and caramel each 0.003% by weight ([0022]) 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include two colors to provide desired color of choice in such a composition. 
It is to be noted that additional water in the claimed composition of claim 29  is optional. 

38.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 1 and further in view of Horstman et al. US 2007/0110869 in view of Miller et al. USPN 5385688 and further in view of Mingione et al. USPN  PN 5478587 in view of Tuason et al. USPN 4980193  and  Serafino et al.  USPN 4187326 and in view of Ohta et al. US 2003/0091721 in view of evidence given by NPL modified cellulose.


 Klemaszewski is silent about the combinations of two sweeteners in the composition.
Robert et al. discloses that the amount of sweetener is 10-25 wt. % and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) and sucrose can be liquid sucrose also (at least in examples 1,2 etc.).  
Horstman et al. discloses that corn syrup solid is the substitution of part of the sugar ([0093]) and can be used as desired including in an amount from 4-8 % by weight (at least in claim 3) in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses that the amount of sweetener is 10-25 wt.% and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) that corn syrup solid can be used in combination with sugar in order to substitute sugar in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
Regarding modified food starch gel, the rejection is applicable as made for claim 1. In brief,  it is to be noted that the primary prior art by Klemaszewski et al. teaches modified starch gel in an amount of maximum 25% by weight of the dairy composition 
Regarding cream, it is to be noted that Klemaszewski discloses that whole milk has 3.7% fat and ([0046]). However, as the amended claim recites whole milk plus cream plus 0-1.1 % by weight non-fat dry milk, therefore, claim 30 is interpreted as the ingredients are additionally added in addition to the amount of non-fat milk solid from ‘whole milk’.
Robert et al. discloses that the source of fat is preferably from dairy origin e.g. butterfat which include cream in an amount from 1 -15% by weight ([0012]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses cream can be included in an amount from 1 -15% by weight ([0012]) in order to have desired amount of fat in the composition.

Regarding whole Milk, Klemaszewski  et al. in view of Robert et al. disclose that cream source as butterfat as preferred dairy fat source can be included  into dairy-based ‘tres leches’ dessert composition (At least in Robert et al., [0010]) having whole milk in varying amounts including the amount of about 45-70% by weight (at least in example 4, 4059/8995x100= about 45% and in  Example 6 e.g. 6741/8899=0.70x100= 
Regarding Carboxymethylcellulose (CMC)  and methylcellulose (MC), Klemaszewski  et al. in view of Robert et al. discloses that additional stabilizers can also be included e.g. also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt. % ([0013], [0014]) in such a composition in order to stabilize the final product.
As discussed above, Robert et al. discloses modified cellulose ([0013], [0014]). It is known and as evidenced by evidentiary prior art by NPL modified cellulose that the methylcellulose (MC) is also modified cellulose (at least in first paragraph of page 1). Therefore, modified cellulose of Robert et al. (at least in [0013], [0014]) can include methyl cellulose and hydroxymethyl cellulose.
However, they are silent about the motivation to use both MC and CMC together.
 Miller et al. discloses that methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent( col 4 lines 45-55). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert et al. to include the teaching of Miller et al. to add methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent( col 4 lines 45-55).

Regarding Maltodextrin, Robert discloses maltodextrin can be used. However, it is not specifically disclosed that the addition of maltodextrin can be added in combination with one or more sugars in the composition. 

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski and Robert et al. to include the teaching of Mingione et al. in order to have maltodextrin which serves as filler agent in the composition  (in claims 1c and 4).   
(Additionally), Tuason et al. also discloses that maltodextrin, can be additionally used as stabilizer in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6) and the amount can be 0.5-3.0 % by weight (col 3 lines 10-15)  in the beverage food product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski and Robert et al. to include the teaching of Mingione et al. in order to have maltodextrin which serves as filler agent in the composition  (in claims 1c and 4) ans also it serves as an additional stabilizer as taught by Tuason et al. (col 3 lines 2-5, 10-15).   
Regarding the claim limitation of “trisodium citrate, sodium chloride, disodium phosphate dehydrate”, Klemaszewski et al. does not disclose these components in the composition.
Robert et al. discloses that salt can be 0.2% by weight (examples). 

Cale et al. discloses that trisodium citrate is used in such a dessert composition in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer and trisodium citrate can be in an amount from 0.1 to 1.0 % by weight (0042]), sodium chloride 0.5 to 1.0% by weight and it can include disodium phosphate, trisodium citrate in a milk containing product  where cow’s milk is a starting dairy product  also to serve as buffer salt ([0042]). It is to be noted that in phosphate buffer, phosphate salt is used ([0058]) and it includes mono and disodium phosphate and phosphate buffer is used in such a composition ([0058]).
(Additionally), Joseph et al. discloses that such a composition can include citrates, phosphates, etc. in order to serve as buffer, preservative etc. ([0047]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Cale et al. in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer ([0027]) and serves as buffer e.g. phosphate buffer, phosphate salt is used ([0058]) and it includes mono and disodium phosphate and phosphate buffer is used in such a composition ([0058]) and these salts serves as buffer is also disclosed by Joseph et al. ([0047]).
Therefore, the amount of these ingredients can vary. This can be addressed using result effective variable.

Regarding Titanium di oxide,  Klemaszewski et al. in view of secondary prior arts are silent about the amount of titanium di oxide. 
Serafino et al. discloses that the amount of titanium dioxide as coloring agent can be in an amount ranging from 0.01 to 0.1% by weight as coloring agent (white)  (col 3 line 65 and col 4 lines 29-33). It is to be noted that even if the food is dry beverage composition, it is to be noted that this component serves as coloring agent and can be used top color any related food composition including tres leches pourable desserts also. 

Regarding Salt Replacer, Klemaszewski et al. in view of secondary prior arts are silent about the amount of Salt Replacer.
Ohta et al. discloses that many components including at least succinic acid can be used to  enhance salty taste in an amount ranging from 0.001 to 0.1% ([0106])  in food composition ( [0023]  ) in order to reduce (i.e. replace) the salt by enhancing salty taste in the food composition ([0106]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski and Robert et al. to include the teaching of Ohta et al. to include succinic acid in the food composition.
Regarding  flavors, Klemaszewski et al. in view of Robert et al. disclose that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % (Robert et al. [0015]).
Robert et al. discloses that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % preferred flavoring caramel (Robert et al., [0015], [0007]).
Absent showing of unexpected results, the specific amount of individual flavorants are not considered to confer patentability to the claims. As the flavor, taste, texture are   variables  that can be modified, among others, by adjusting the amount of individual flavors, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As 
Regarding Annatto color, Klemaszewski discloses that the colorants can be in the composition ([0011]). 
Robert discloses two colors annatto and caramel each 0.003% by weight ([0022]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include two colors to provide desired color of choice in such a composition.
It is to be noted that Howard et al. discloses that annatto coloring can be used in an amount of 0.02 % by weight also in food (at least in [0029]). 
Therefore, it is considered as Result effective variable.
Absent showing of unexpected results, the specific amount of color is not considered to confer patentability to the claims. As the color amount is variable  that can be modified, among others, by adjusting the amount of individual color, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected .

39.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 1 and further in view of Horstman et al. US 2007/0110869  in view of Tuason et al. USPN 4980193 in view of Valdes et al. USPN 5019414 in view of Miller et al. USPN 5385688. 

40.	Regarding claim 31, regarding whole milk Klemaszewski  et al. in view of Robert et al. disclose that cream source as butterfat as preferred dairy fat source can be included  into dairy-based ‘tres leches’ dessert composition (At least in Robert et al., [0010]) having whole milk in varying amounts including the amount of about 45-70% by weight (at least in example 4, 4059/8995x100= about 45% and in  Example 6 e.g. 
Regarding the sugar,  Klemaszewski is silent about the combinations of two sweeteners in the composition.
Robert et al. discloses that the amount of sweetener is 10-25 wt. % and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) and sucrose can be liquid sucrose also (at least in examples 1,2 etc.).  
Horstman et al. discloses that corn syrup solid is the substitution of part of the sugar ([0093]) and can be used as desired including in an amount from about 4-8 % by weight (at least in claim 3) in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses that the amount of sweetener is 10-25 wt.% and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) that corn syrup solid can be used in combination with sugar in order to substitute sugar in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent  ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
It is to be noted that the range amount of 6-8% by weight of corn syrup 
Regarding hydrated modified food starch gel,  the rejection is applicable as made for claim 1. In brief,  it is to be noted that the primary prior art by Klemaszewski et al. 
Regarding cream, it is to be noted that Klemaszewski discloses that whole milk has 3.7% fat and ([0046]). However, as the amended claim recites whole milk plus cream plus 0-1.1 % by weight non-fat dry milk, therefore, claim 30 is interpreted as the ingredients are additionally added in addition to the amount of non-fat milk solid from ‘whole milk’.
Robert et al. discloses that the source of fat is preferably from dairy origin e.g. butterfat which include cream in an amount from 1 -15% by weight ([0012]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses cream can be included in an amount from 1 -15% by weight ([0012]) in order to have desired amount of fat in the composition.
Regarding Maltodextrin, Robert discloses maltodextrin can be used. However, it is not specifically disclosed that the addition of maltodextrin can be added in combination with one or more sugars in the composition. 
Tuason et al. also discloses that maltodextrin, can be additionally used as stabilizer in order to minimize the compaction of MCC and thus aids in rapid dispersions 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski and Robert et al. to include the teaching of Tuason et al. who discloses that maltodextrin serves as an additional stabilizer as taught by Tuason et al. (col 3 lines 2-5, 10-15).   
Regarding  flavors, Klemaszewski et al. in view of Robert et al. disclose that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % (Robert et al. [0015]).
Regarding Celluloses, and carrageenan, claim 31 recites  “0.128% modified cellulose”, 0.065% cellulose gum” and 0.024% carrageenan” .
  Klemaszewski et al. is silent about the individual amounts of modified cellulose, cellulose gum and carrageenan in such a composition. 
Robert et al. discloses that additional stabilizers can also be included e.g. also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt.% ([0013], [0014]) and it can be preferred carrageenan and CMC ([0014])  in such a composition in order to stabilize the final product.
Valdes et al. discloses  that CMC sodium is cellulose gum CMC which is polysaccharide gum ( col 3 lines 62-65, col 5 lines 50-55, col 7 lines 53-60) and Cellulose gum (CMC) can be combined with carrageenan to provide firmness by CMC (  col 8 lines 60-67 ) and carrageenan provides an increase in viscosity ( at least in Abstract  ) and carrageenan can be 0.2 to 2.25% by weight (col 9 lines 1-5) and carrageenan is 1/4th to 3/4th of cellulose gum (i.e. CMC)  (col 8 lines 60-65). 

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include three components from Robert et al. to provide stabilized final product and Valdes et al. discloses that CMC sodium is cellulose gum CMC which is polysaccharide gum and Cellulose gum (CMC) can be combined with carrageenan to provide firmness by CMC and desired viscosity by carrageenan.
Regarding third cellulose, modified cellulose, Robert et al. discloses modified cellulose ([0013], [0014]). It is known and as evidenced by evidentiary prior art by NPL modified cellulose that the methylcellulose (MC) is also modified cellulose (at least in first paragraph of page 1). Therefore, modified cellulose of Robert et al. (at least in [0013], [0014]) can include methyl cellulose and hydroxymethyl cellulose.
However, they are silent about the motivation to use both MC and CMC together.
 Miller et al. discloses that methyl cellulose in an amount of 0.1 to 20 wt. % can be used as thickening agent (col 4 lines 45-55). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert et al. to include the teaching of Miller et al. to add methyl cellulose in an amount of 0.1 to 20 wt. % can be used as thickening agent (col 4 lines 45-55).

Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of cellulose gum, CMC, carrageenan in  Klemaszewski et al to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired firmness and thickening of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding salt and its amount, Robert et al. discloses that salt can be 0.2% by weight (examples). 
However, the amount of salt can vary depending on the desired salty taste and also it depends on how much salt need to be reduced but maintaining the salty taste by using salt replacer as claimed in this claim and which is discussed below.  
Absent showing of unexpected results, the specific amount of salt is not considered to confer patentability to the claims. As the salt (sodium chloride) used to make desired salty taste and are variables (because of desired need for low salt or regular salt composition) that can be modified, among others, by adjusting the amount of, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. 
Regarding Sodium citrate and Sodium phosphates and their amounts, Joseph et al. discloses that such a composition can include citrates, phosphates, etc. in order to serve as buffer, preservative etc. ([0047]).
It is to be noted that the total amount of salt is 0.18% by weight can be present in such a composition ([0047], at least in Table 2) which is the claimed sum amount of two salts sodium citrate and sodium phosphate. However, Joseph et al. is silent about specific amount of individual salt as claimed in claim 31.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Joseph et al. to include  these salts serves as buffer is also disclosed by Joseph et al. ([0047]). 
(Additionally), it is to be noted that it is within the skill of one of ordinary skill in the art to optimize the individual amounts based on the desired purpose to use preservative effect, flavorants and/or buffering agent ([0047]).
Therefore, it is considered as result effective variable.

Regarding color as claimed in claim 31, Klemaszewski discloses that the colorants can be in the composition ([0011]). 
Robert discloses two colors annatto and caramel each 0.003% by weight ([0022]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include two colors to provide desired color of choice in such a composition.

Therefore, it is considered as Result effective variable.
Absent showing of unexpected results, the specific amount of color is not considered to confer patentability to the claims. As the color amount is variable that can be modified, among others, by adjusting the amount of individual color, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of color in Klemaszewski et al. in view of Robert et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired intensity of color in the final food (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
41.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. Therefore, new secondary prior arts have been considered in this office action. 



43.	Applicants also argued that “that the CPC A21D2/263 is not appropriate code because it is directed to the treatment of flour or dough by adding materials from dairy products thereto before or during baking and there is no recitation of flour or dough in the claim”. 
In response, examiner made corrected to make new restriction election in this office action. However, the elected group remained as was elected before. 

Conclusion
44.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792